                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Whitney Hollingsworth,                        )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
MBI Energy Logistics, LCC,                    )       Case No. 1:18-cv-086
                                              )
               Defendant.                     )


       Plaintiff Whitney Hollingsworth is proceeding pro se. She is seeking to recover overtime

pay which claims to have been denied by the defendant in violation of the Fair Labor Standards Act,

28 U.S.C. 207(a), et seq. (Doc. No. 1).

       At the court’s direction, the Clerk’s office sent a letter to Ms. Hollingsworth advising of her

potential eligibility for court-appointed representation at a settlement conference that the court

intended to conduct. (Doc. 53). Ms. Hollingsworth signed the form included with that letter and

returned it to the court, indicating she requests court-appointed counsel for the limited purpose of

preparation for and participation in the settlement conference. (Doc. 54).

       The court, in its discretion, finds that appointment of counsel for a limited purpose is in the

interests of justice. Attorney Paul Myerchin has agreed to accept the court’s appointment for the

limited purpose of consulting with Ms. Hollingsworth regarding preparation for and participation

in the settlement conference. This limited appointment will, insofar as possible, follow procedures

outlined in this district’s Plan for the Appointment of Counsel to Assist Pro Se Litigants at

Settlement Conferences. When Mr. Myerchin advises the court that the limited representation has

been completed, the court will enter an order relieving him of any further obligations in this case.


                                                  1
       Accordingly, attorney Paul Myerchin is appointed to represent Hollingsworth for the limited

purpose of consultation regarding preparation for and participation in a settlement conference. Ms.

Hollingsworth is directed to contact Mr. Myerchin at Bormann, Myerchin, Espeseth & Edison, LLP,

418   E.   Broadway     Ave.,   Ste.   240,   Bismarck,    ND      58502-0995,   (701)   250-8968,

pmyerchin@bmellp.com. The court has already provided Ms. Hollingsworth’s contact information

to Mr. Myerchin. Upon Ms. Hollingsworth’s acceptance of Mr. Myerchin’s representation, Mr.

Myerchin is directed to file a notice of limited representation.

       Dated this 13th day of March, 2020.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court




                                                 2
